DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities:  
Claim 16, line 1: “The fencing system” should be changed to --A fencing system--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (US 2010/0200826).
Re Clm 16:  Olsson et al. disclose (figs 30 and 31) a fencing system, the system comprising: a wire-engager post (120) configured for use as a vertical fence-post having a wire-engager post-body having a t-shaped profile (see figs) and defined by a proximal-end (top); a distal-end (bottom); a wire-engager post-length (top to bottom); and said wire-engager post-body having a plurality of L-shaped 
Re Clm 17: Olsson et al. disclose wherein said distal-end comprises a pointed-tip (figs 30 and 31).
Re Clm 18:  Olsson et al. disclose wherein said wire-engager post is capable of being driven through a planar ground surface into a ground-volume (paragraph 131).
Re Clm 19:  Olsson et al. disclose a method of using a fencing system, the method comprising the steps of: driving a plurality of wire-engager posts through a planar ground surface into a ground-volume (paragraph 131), each of said wire-engager posts configured for use as a vertical fence-post; stringing wire horizontally to, perpendicular to, and adjacent to said plurality of wire-engager posts (see figs 30 and 31); inserting said wire into a corresponding one of a plurality of L-shaped receiver hooks (see figs); and tightening said wire until taut (paragraphs 131-135).
Re Clm 20:  Olsson et al. disclose wherein a plurality of said wires are strung and tightened to prevent animals from passing through said wire-engager posts (paragraphs 131-135).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US 7178789) in view of Olsson et al. (US 2010/00200826).
Re Clm 1:  Lehman discloses a fencing system, the system comprising: a wire-engager member (10) for attachment to a vertical fence-post (col 2, lines 34-36) having a body defined by a front-side (fig 1, front); a rear-side (back); a length (top to bottom); and a thickness (front to back); said body having a L-shaped receiver hook (see fig 1); and a plurality of apertures (22);; and wherein each of said L-shaped receiver hooks is configured to removably receive wire strung between said vertical fence-posts (see fig 1), each said wire-engager member mounted to said vertical fence-post via fasteners placed through said apertures (col 2, lines 34-36).
Lehmann fails to disclose a plurality of L-shaped receiver hooks lined in a column; wherein said plurality of L-shaped receiver hooks run in vertical series on said front-side and along said length of said body; and said wire is held taut between said vertical fence-posts to prevent animals from passing through said vertical fence-posts.
Olsson et al. teach a plurality of L-shaped receiver hooks lined in a column (figs 30 and 31); wherein said plurality of L-shaped receiver hooks run in vertical series on said front-side and along said length of said body (see figs); and said wire is held taut between said vertical fence-posts to prevent animals from passing through said vertical fence-posts (paragraphs 131-135).  Examiner also notes that duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide multiple L-shaped hooks lined in a column along a vertical 
Re Clm 2:  Lehmann as modified above discloses wherein said rear-side of said body of said wire-engager member is adjacent said vertical fence-post during use (rear of body is attached to post).
Re Clm 3:  Lehmann as modified above discloses wherein said plurality of said L-shaped receiver hooks comprises at least three of said L-shaped receiver hooks (as taught and disclosed by Olsson et al.).
Re Clm 4:  Lehmann as modified above discloses wherein each of said apertures are located through said thickness (fig 1).
Re Clm 5:  Lehmann as modified above discloses wherein the plurality of apertures comprises at least a top-aperture and a bottom-aperture (top 22 and bottom 22).
Re Clm 6:  Lehmann as modified above discloses wherein the top-aperture is located above said plurality of said L-shaped receiver hooks during an in-use condition.  Examiner notes that the apertures of Lehmann are disposed at the top and bottom of the body and that the teaching to additional L-shaped receiver hooks would be proximate the single receiver hook in between the apertures. 
Re Clm 7:  Lehmann as modified above discloses wherein the bottom-aperture is located below said plurality of said L-shaped receiver hooks during an in-use condition (as shown in Lehmann and taught by Olsson et al.).
Re Clm 8:  Lehmann as modified above discloses wherein the L-shaped receiver hooks each comprise an ingress-egress-leg (top portion) and a holding-leg (bottom portion).
Re Clm 9:  Lehmann as modified above discloses wherein the holding-leg is longer than said ingress-egress-leg (see figs 1 and 2).
Re Clm 10:  Lehmann as modified above discloses wherein the ingress-egress-leg is horizontal when in an in-use condition (see fig 1).  Examiner also notes that Olsson et al. shows and teaches another form of a horizontal leg in figure 14. 

Re Clm 12:  Lehmann as modified above discloses wherein the holding-leg and said ingress-egress-leg share an integral channel (see figs).
Re Clm 13:  Lehmann as modified above discloses wherein the wire sits adjacent a bottom of said holding-leg when in an in-use condition (fig 1).
Re Clm 14:  Lehmann as modified above fails to disclose wherein the wire comprises barbs and said barbs cannot pass through the holding-leg of said L-shaped receiver hooks.  Olsson et al. also teach the use of barbs (413, fig 31) on a wire wherein the barbs cannot pass through the holding leg.  This is taught for the purpose of retaining the wire in a taut condition and prevent sagging.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide barbs on the wires of Lehmann, as taught by Olsson et al., such that said barbs cannot pass through the holding-leg of said L-shaped receiver hooks.
	Re Clm 15:  Examiner notes that sets of instructions are extremely common in any installation of components.  Examiner also notes that providing the modified device components of Lehmann in a kit form would be an obvious modification.  Examiner takes OFFICIAL NOTICE that providing a set of instructions for the device components of claim 1 and providing such components in a kit would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678